Citation Nr: 1103537	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.  

2.  Entitlement to an increased schedular rating for hypertensive 
cardiovascular disease, to include the issues of entitlement to a 
disability rating in excess of 30 percent prior to September 
2007, entitlement to a disability rating in excess of 60 percent 
from September 2007 to March 2010, and whether the reduction of 
the Veteran's disability rating from 60 percent to 10 percent 
disabling effective March 2010 was proper.

3.  Entitlement to a rating in excess of 10 percent for service-
connected a right knee disability, referred to as residuals of as 
patellar tendon tear.

4.  Entitlement to a compensable rating for service-connected 
residuals of a right Achilles tendon rupture.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to May 1992 
and from May 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in November 2004, 
November 2007, August 2009, and December 2009 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The RO initially denied the Veteran's pseudofolliculitis 
barbae service connection claim in a March 1993 rating decision.

2.  The evidence submitted since March 1993 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The Veteran's service treatment records fail to reflect that 
the Veteran was treated for or diagnosed with pseudofolliculitis 
barbae during service, nor was the condition diagnosed at the 
Veteran's discharge from service, and the Board does not find the 
Veteran's reports of experiencing shaving problems during service 
to be credible.

4.  The evidence prior to September 2007 reflects that the 
Veteran reported no heart problems, was not treated for 
congestive heart failure, demonstrated a workload of at least 7.7 
METs, and demonstrated left ventricular ejection fraction of at 
least 55 percent.

5.  The evidence from September 2007 to March 2010 reflects no 
evidence of congestive heart failure, and diagnostic testing 
reflected a workload of at least 7.2 METs and an ejection 
fraction of at least 49 percent.

6.  The RO complied with the appropriate procedural guidelines 
when proposing and reducing the Veteran's 60 percent disability 
evaluation, effective March 2010.

7.  The evidence of record at the time of the Veteran's reduction 
reflects no evidence of acute congestive heart failure in the 
past year, a workload of greater than 3 METs but not greater than 
5 METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; however, the medical evidence did 
include EKG findings of cardiac hypertrophy.

8.  The evidence does not reflect that the Veteran's right knee 
disability is characterized by dislocated semilunar cartilage or 
that it produces moderate knee instability, extension limited to 
15 degrees, or flexion limited to 30 degrees.

9.  The Veteran has not demonstrated moderate limitation of ankle 
motion, or any ankle ankylosis, malunion, or residuals of an 
astragalectomy.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.156, 20.1103 
(2009).

2.  The criteria for service connection for pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 

3.  The criteria for a disability rating in excess of 30 percent 
prior to September 13, 2007 for hypertensive cardiovascular 
disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.104, Diagnostic Code 7007 
(2009).

4.  The criteria for a disability rating in excess of 60 percent 
from September 13, 2007 to March 1, 2010 for hypertensive 
cardiovascular disease have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.104, 
Diagnostic Code 7007 (2009).

5.  The reduction of the Veteran's 60 percent disability rating 
for hypertensive cardiovascular disease, effective March 1, 2010, 
was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.104 Diagnostic Code 7007 (2009).

6.  The criteria for restoration of a 30 percent evaluation for 
hypertensive cardiovascular disease have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.344, 4.114, Diagnostic Code 7007 
(2009).

7.   The criteria for a disability rating in excess of 10 percent 
for a right knee disability, referred to as residuals of as 
patellar tendon tear, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5256-63 (2009).


8.  The criteria for a compensable disability rating for the 
residuals of a right Achilles tendon repair have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5270-74 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

With regard to the Veteran's increased rating claims, VA's notice 
requirements were partially satisfied by a letter issued in 
August 2004, which was sent prior to the initial adjudication of 
the Veteran's claims and which explained that the Veteran must 
show that his service-connected conditions had increased in 
severity to warrant the assignment of a higher disability rating.  
A May 2008 letter advised the Veteran of the rating criteria 
under which his hypertensive cardiovascular disease, right knee 
disability, and right Achilles tendon rupture residuals were 
evaluated, and the Veteran was given an appropriate period of 
time in which to respond or submit new evidence, after which the 
Veteran's claims were subsequently readjudicated, as reflected by 
a supplemental statement of the case issued in December 2009.  
The Board further notes that the Veteran has been represented by 
a Service Organization throughout the pendency of the instant 
claims, and the Veteran discussed the symptomatology of his 
hypertensive vascular disease, right knee disability, and right 
Achilles tendon rupture residuals at his various VA examinations.  
Thus the Board finds that any errors regarding the timing of the 
Veteran's required notice are deemed harmless.

With regard to the issue of whether the reduction of the 
Veteran's hypertensive cardiovascular disease rating effective 
March 2010 was proper, addressed in relation to the Veteran's 
hypertensive cardiovascular disease increased rating claim, 38 
C.F.R. § 3.105 sets forth procedural requirements for reductions 
in disability compensation ratings.  When these procedures are 
applicable, VA must comply with those provisions rather than the 
notice and duty provisions in the VCAA.  See, e.g., Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 
513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); see 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards 
for review of evidence).  As discussed below, VA has complied 
with the appropriate procedural requirements.  Therefore, no 
further discussion of the VCAA with regard to this aspect of the 
Veteran's claim is required.

With regard to the Veteran's claim to reopen his previously 
denied service connection claim for pseudofolliculitis barbae, 
the Board is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist with 
regard to this claim, such error was harmless and will not be 
further considered.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issues decided on appeal has been obtained.  
The Veteran's VA treatment records have been obtained, and he was 
afforded several pertinent VA examinations during the pendency of 
the instant claims.  The Veteran was also offered an opportunity 
to testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Claim to Reopen

The RO initially denied service connection for pseudofolliculitis 
barbae by a rating action issued in March 1993.  The Veteran 
failed to appeal this decision, and the decision became final.  
38 C.F.R. § 20.1103.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in a March 1993 rating decision, the RO construed a 
service connection claim for pseudofolliculitis barbae, although 
not specifically claimed by the Veteran, because the VA examiner 
who performed the Veteran's November 1992 VA examination 
(performed approximately seven months after the Veteran's 
discharge from service) diagnosed the Veteran with this 
pseudofolliculitis barbae, which was assessed as mild in 
severity.  The RO denied service connection for 
pseudofolliculitis barbae because the evidence failed to show 
that the Veteran had developed the disorder in service.

The newly submitted evidence includes a statement by the Veteran 
in which he reports that he received several shaving profiles due 
to his shaving problems during service.  Assuming this newly 
submitted evidence to be credible, the Veteran's reports reflect 
evidence suggesting that the Veteran developed pseudofolliculitis 
barbae during service.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required); see Justus v. Principi, 3 Vet. App. 510, 512 (1992) 
(evidence is presumed credible for the limited purpose of 
determining its materiality).  Accordingly, this evidence is 
considered both new and material, as it relates to the reason the 
Veteran's claim was previously denied, and the Veteran's claim is 
reopened.

Reopened Service Connection Claim

As referenced above, the Veteran contends that his 
pseudofolliculitis barbae began in service, or alternately that 
it manifested to a compensable degree soon after service, thereby 
entitling him to service connection for this disability.
 
In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records failed to reflect any 
treatment for or diagnosis of  pseudofolliculitis barbae, nor do 
they reflect that he ever reported any shaving problems or 
received a related shaving profile.  Moreover, the Veteran's 
April 1992 separation medical examination report reflect that the 
Veteran's head, face, neck, and scalp were clinically assessed as 
normal, and in his separation medical history report, the Veteran 
denied having had any skin diseases during service.  

As discussed above, the Veteran's post-service November 1992 VA 
examination report includes a  diagnosis of mild 
pseudofolliculitis barbae.  The Veteran's subsequent post-service 
treatment records fail to show any recent treatment for 
pseudofolliculitis barbae.  

In his submitted statements, the Veteran asserts that he reported 
shaving problems and received several related shaving profiles 
during service.  Alternately, he contends that he should be 
awarded service connection for pseudofolliculitis barbae because 
it was diagnosed so soon after his discharge from service.  

After reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for 
pseudofolliculitis barbae.   While the Veteran reports having 
experienced shaving difficulties during service, the Board notes 
that the Veteran's recent reports of having developed this 
condition during service are not supported by the evidence of 
record.  As referenced above, the Veteran's service treatment 
record are silent with regard to any reported shaving problems, 
and they do not reflect that the Veteran ever received a physical 
profile exempting him from shaving during service.  Moreover, the 
Veteran's separation physical examination notes no evidence of 
pseudofolliculitis barbae, and while the Veteran was diagnosed 
with this condition approximately seven months after service, he 
did not file a service connection claim for this condition.  (As 
noted above, the RO construed a service connection claim for 
pseudofolliculitis barbae after the Veteran was diagnosed with 
this condition during his November 1992 VA examination.)  

Accordingly, given the evidence as a whole, the Board finds that 
the contemporaneous evidence reflecting the Veteran's denial of 
having experienced skin problems during service, the assessment 
of the Veteran's head, face, and neck as normal from separation, 
and the Veteran's failure to file a service connection claim for 
this condition after service are more probative than the 
Veteran's assertions many years after service that he experienced 
the symptoms of pseudofolliculitis barbae during service.  
Moreover, the Veteran's assertion that he received several 
medical profiles for pseudofolliculitis barbae during service is 
belied by the absence of any such profiles in his service 
treatment records.  Accordingly, the Board concludes that the 
Veteran's report of experiencing the symptoms of 
pseudofolliculitis barbae during service are not credible, and 
absent credible evidence of an in-service injury or disease, 
there can be no valid claim.  

With regard to the Veteran's contention that he should be awarded 
service connection for his pseudofolliculitis barbae because it 
was diagnosed within one year after service, the Board notes that 
pseudofolliculitis barbae is not a chronic disease for which 
service connection may be awarded on a presumptive basis if the 
condition manifests to a compensable degree within one year of 
service.  See 38 C.F.R. § 3.309 (2009).

As the evidence of record fails to reflect that the Veteran 
developed pseudofolliculitis barbae during service, a basis for 
granting service connection has not been presented, and the 
Veteran's claim is therefore denied.

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Hypertensive Cardiovascular Disease

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007 (2009), a 10 
percent disability rating for hypertensive heart disease is 
assigned when there is a workload of greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  A 30 percent rating is 
warranted when there is a workload of greater than 5 METs but not 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 
percent rating is warranted when there is more than one episode 
of acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
there is left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  A 100 percent rating is warranted when 
there is chronic congestive heart failure, or a workload of 3 
METs or less that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7007.

By way of procedural history, the Veteran's hypertensive 
cardiovascular disease has been rated as 30 percent disabling 
since he was awarded service connection for this disease 
effective May 1992.   In August 2004, the Veteran filed the 
instant increased rating claim.  The Veteran's claim was 
initially denied, as reflected by a November 2004 rating 
decision.  (Incidentally, the RO reduced the Veteran's rating to 
a noncompensable rating as reflected in an April 2006 rating 
decision; however, the Veteran's 30 percent rating was restored 
by a November 2006 rating decision.)  Thereafter, a November 2007 
rating decision increased the Veteran's disability rating to 60 
percent, effective September 2007, and a December 2009 rating 
decision reduced the Veteran's rating to 10 percent disabling, 
effective March 2010. 

The relevant evidence of record includes the Veteran's VA 
examination reports, VA treatment records, and submitted 
statements chronicling the symptoms of his hypertensive 
cardiovascular disease.  

The Veteran underwent a VA cardiovascular examination in 
September 2004, during which the Veteran reported that he had not 
experienced any known heart problems or myocardial infarctions.  
However, the Veteran did report that he experiences occasional 
dizziness, chronic fatigue, dyspnea on exertion, but stated he 
had no history of syncope.  The examiner noted that after 
reviewing a chest x-ray, electrocardiogram (EKG), echocardiogram, 
stress test, blood pressure readings, and lab work results, the 
examiner noted that there was no evidence that the Veteran had 
congestive heart failure or hypertensive cardiovascular disease.  
The examiner noted that the Veteran's chest x-ray and EKG 
revealed normal results, his echocardiogram revealed normal left 
ventricular size and a normal ejection fraction of 65 percent, 
and that there is no documentation of heart disease in the 
Veteran's VA treatment records.

The Veteran underwent another VA cardiovascular examination in 
October 2005, which notes that the Veteran's chest x-ray revealed 
no cardiomegaly; EKG results were deemed to be normal; an 
echocardiogram revealed a normal left ejection fraction of 65 
percent; and stress test results revealed METs of 7.7 with no 
obvious ischemic changes.  After comparing the results of these 
diagnostic tests to those performed in 1992 (at which time the 
Veteran was awarded service connection for hypertensive 
cardiovascular disease), the examiner opined that the Veteran's 
cardiomegaly diagnosed in 1992  was asymptomatic and related to 
his untreated hypertension, and that after his hypertension was 
adequately treated, his cardiomegaly resolved.  

In a November 2005 statement, the Veteran reported that his 
service-connected hypertensive cardiovascular disease prevents 
him from climbing stairs and precludes him from engaging in any 
exertional activities.  

In May 2006, the Veteran was afforded another VA cardiovascular 
examination, during which the Veteran reported no history of 
shortness of breath, chest pain, syncope, or significant 
arrhythmias.  The examiner reviewed the results of various 
diagnostic tests, including an EKG that was interpreted as normal 
with no evidence of left ventricular hypertrophy and an echogram 
with an ejection fraction of 55 percent.  The examiner stated 
that the Veteran was able to engage in his daily living 
activities without restriction and that the Veteran's METs were 
estimated to be greater than 10, as the Veteran is asymptomatic.  
A June 2006 VA echocardiogram, performed soon after the Veteran's 
VA examination, also notes the Veteran's estimated ejection 
fraction as 55 percent.

An August 2007 VA treatment record reflects that the Veteran 
sought treatment after experiencing chest pressure and numbness 
in his right upper extremity.  He denied experiencing any chest 
pain, shortness of breath, nausea, vomiting, or diarrhea.  The 
treating medical professional ordered a myocardial perfusion test 
to assess the Veteran's condition.  A September 2007 VA stress 
myocardial scan revealed no evidence of ischemia by myocardial 
perfusion scan and noted that the left ventricular ejection 
fraction was 49 percent (noting this finding to be at the lower 
limits of the normal range ending at 45 percent).

An April 2008 VA chest x-ray was interpreted to reveal no 
abnormalities, and an April 2008 VA EKG notes normal left 
ventricular size and systolic function, with an estimate ejection 
fraction of 60 percent.

A June 2008 VA cardiovascular examination report reflects the 
examiner's notation that an April 2008 chest x-ray was 
interpreted to reveal normal results and that an April 2008 EKG 
and a September 2007 myocardial perfusion scan revealed left 
ventricular hypertrophy.  However, the Veteran stated he was 
asymptomatic, reporting no heart problems, chest pain, paroxysmal 
nocturnal dyspnea, orthopnea, or pedal edema.   The examiner 
noted that an echocardiogram performed in conjunction with this 
examination failed to reveal any left ventricular hypertrophy, 
and the physical examination and chest x-rays failed to reveal 
any heart enlargement.  Based on the results of stress testing, 
the examiner estimated an ejection fraction of 60 percent and 
METs of 10 or greater.

The Veteran was afforded another VA cardiovascular examination in 
March 2009, during which the Veteran reported that he was 
asymptomatic, reporting no shortness of breath, swelling, or 
palpations.  The examiner reviewed the Veteran's cardiovascular 
medical history, noting that the Veteran reported slight chest 
tightness in 2007 and therefore underwent a nuclear stress test, 
which showed no evidence of ischemic heart disease.  The examiner 
further noted that while the Veteran's ejection fraction was 
reported at 49 percent at that time, subsequent echocardiograms 
have revealed normal left ventricular ejection fractions.  The 
examiner further noted that a 2006 echocardiogram indicated mild 
left ventricular hypertrophy, with subsequent echocardiograms 
also suggesting left ventricular hypertrophy, although the 
Veteran's most recent echocardiogram revealed no evidence of left 
ventricular hypertrophy.  The examiner then stated that the 
Veteran was able to engage in activities of daily living without 
restriction. The examiner further stated that based on relevant 
testing, the Veteran's observed METs were 7.2, but that estimated 
METs greater than 10 were, in his opinion, more indicative of the 
Veteran's cardiovascular status.  Furthermore, the Veteran's left 
ventricular ejection fraction was noted to be 60 percent, with 
evidence of left ventricular hypertrophy on the Veteran's EKG but 
not his echocardiogram.  The examiner stated that the 
echocardiogram was a more accurate estimation of the presence of 
left ventricular hypertrophy, and in his opinion, there was no 
evidence of hypertensive cardiovascular disease.  (Corresponding 
VA chest x-rays, located in the Veteran's VA treatment record, 
were also interpreted to reveal no abnormalities.)

A May 2009 VA treatment record reflects the Veteran's report that 
he had not experienced any chest pain, shortness of breath, 
nausea, vomiting, or diarrhea.  A September 2009 VA treatment 
record reflects that the Veteran sought emergent care after 
experiencing chest tightness, dizziness, and feeling hot.  
Accordingly, an EKG was performed, which revealed left 
ventricular hypertrophy unchanged since his August 2008 EKG.

With regard to the Veteran's entitlement to a rating in excess of 
30 percent for his service-connected hypertensive cardiovascular 
disease prior to September 2007, the Board finds that an 
increased rating is not warranted based on the evidence of 
record.  Specifically, the evidence fails to reflect one episode 
of acute congestive heart failure;  a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; the 
criteria that would entitle the Veteran to a 60 percent rating.  
Rather, the evidence reflects that the Veteran reported no heart 
problems and has never been treated for congestive heart failure; 
he demonstrated a workload of at least 7.7 METs; and his left 
ventricular ejection fraction was at least 55 percent.  Thus, the 
objective medical evidence of record fails to reflect a basis for 
awarding a rating in excess of 30 percent for this period of the 
appeal.

The Board notes its consideration of the lay evidence of record 
when adjudicating this portion of the appeal, including the 
Veteran's reports of experiencing shortness of breath and chest 
pain as reflected in his submitted statements and treatment 
records.  The Board further acknowledges that the Veteran is 
competent to report the symptoms of his hypertensive 
cardiovascular disease.  See Layno, 6 Vet. App. at 469-71.  
However, when considering the evidence as a whole, including the 
objective medical evidence as outlined above, the Board finds 
that the Veteran's present disability picture, as reflected by 
both his reported symptomatology and objective medical findings, 
is accurate represented by the 30 percent rating assigned for 
this rating period.

With regard to the Veteran's entitlement to a rating in excess of 
60 percent for the period from September 2007 to March 2010, the 
Board finds that an increased rating is not warranted.  Pursuant 
to the applicable rating criteria, an award for the next higher 
rating of 100 percent requires evidence of chronic congestive 
heart failure; a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  The evidence of record from the instant rating period 
fails to reflect that the Veteran was diagnosed with congestive 
heart failure, and diagnostic testing reflected a workload of at 
least 7.2 METs and an ejection fraction of at least 49 percent.  
Thus, the objective medical evidence fails to reflect a basis for 
awarding a rating in excess of 60 percent for this period of the 
appeal.

The Board notes its consideration of the lay evidence of record 
when adjudicating this portion of the appeal, including the 
Veteran's reported symptoms during his VA examinations and when 
receiving VA treatment.  Again, the Board acknowledges that the 
Veteran is competent to report the symptoms of his hypertensive 
cardiovascular disease.  See Layno, 6 Vet. App. at 469-71.  
However, with the exception of the September 2009 VA treatment 
record that reflects the Veteran's report of experiencing 
dizziness and chest pressure, the Veteran has largely reported 
that his hypertensive cardiovascular disease is asymptomatic 
during the instant rating period.  Thus, the Board does not find 
that the Veteran's total disability picture, as reflected by the 
lay and objective medical evidence of record, warrants the 
assignment of a rating in excess of 60 percent.

As noted above, a December 2009 rating decision reduced the 
Veteran's disability rating from 60 percent disabling to 10 
percent disabling, effective March 1, 2010.  Thus, the Board will 
address the propriety of this rating reduction.

In that regard, a Veteran's disability will not be reduced unless 
an improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009).  Reexaminations 
disclosing improvement will warrant a rating reduction in the 
evaluation for disabilities, such as in this case, that are in 
effect for less than five years.  See 38 C.F.R. § 3.344(c).  
Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The beneficiary must be notified of the contemplated 
action and furnished detailed reasons therefore, and given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present level 
and to request a hearing.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.

It appears in the instant case that procedurally, the RO complied 
with 38 C.F.R. § 3.105 regarding the manner in which the Veteran 
was given notice of the proposed rating reduction and the 
implementation of that reduction.  In August 2009, the RO advised 
the Veteran that it proposed to reduce the schedular evaluation 
assigned for his hypertensive cardiovascular disease from 60 
percent to 10 percent.  The proposal included detailed reasons 
for the reduction, and explained to the Veteran that his 
disability evaluation was proposed to be reduced based on 
evidence of the current severity of his hypertensive 
cardiovascular disease.

The Veteran was advised that he had 60 days to present additional 
evidence that his compensation payments should be continued at 
their present level, and that he could request a predetermination 
hearing, provided that the request is received by VA within 30 
days from the date of the notice.  The letter further advised the 
Veteran that, if additional evidence was not received within the 
60 day period and no hearing was requested, final rating action 
would be taken and the award (the 60 percent evaluation) would be 
reduced or discontinued effective the last day of the month in 
which a 60-day period from the date of notice to the Veteran 
expires.  38 C.F.R. § 3.105(e), (h).

The Board notes that the rating stabilization procedural 
safeguards set forth in 38 C.F.R. § 3.344(a), (b) (2009) are not 
applicable in the instant case, since they apply to ratings which 
have been in effect for long periods at a sustained level (five 
years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  In the instant case, the 
60 percent disability evaluation for the service-connected 
disability in question had been in effect less than five years 
(since September 13, 2007), prior to the rating reduction.  

After reviewing the evidence of record, the Board finds that RO's 
reduction of the Veteran's 60 percent disability rating was 
proper, in that the evidence at the time of the reduction did not 
reflect entitlement to a 60 percent rating.   A review of the 
record reflects that the Veteran's 60 percent rating was assigned 
based on the results of a September 2007 myocardial perfusion 
scan, which revealed a left ventricular ejection fraction of 49 
percent.  However, all subsequent medical evidence of record has 
failed to reveal any left ventricular ejection fraction below 60 
percent, nor has any of the subsequent medical evidence of record 
included other medical findings that would warrant an assignment 
of a 60 percent rating, including an episode of acute congestive 
heart failure or a workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  See 38 C.F.R. § 4.104, Diagnostic Code 
7007 (2009) (outlining the criteria for a 60 percent rating for 
hypertensive cardiovascular heart disease as requiring evidence 
of more than one episode of acute congestive heart failure in the 
past year, or; a workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent).  

However, while the reduction from the Veteran's assigned 60 
percent rating was proper, the Board finds that the Veteran's 
disability picture at the time of the reduction was more 
accurately reflected by a 30 percent rating.  Specifically, the 
evidence at the time of the reduction reflected left ventricular 
hypertrophy in March and September 2009 EKGs, one of the rating 
criteria meriting a 30 percent disability rating.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2009) (outlining the criteria for 
a 30 percent rating for hypertensive cardiovascular disease as 
requiring evidence of a workload of greater than 5 METs but not 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray).  
Accordingly, a 30 percent evaluation for hypertensive 
cardiovascular disease is reinstated, effective March 1, 2010.

Right Knee Disability 

The Veteran is service-connected for the residuals of an in-
service right knee patellar tendon rupture, which was surgically 
repaired in service.  His right knee disability has been rated as 
10 percent disabling pursuant to Diagnostic Code 5259 throughout 
the instant rating period, and he contends that the current 
severity of his right knee disability entitles him to an 
increased rating.

Pursuant to Diagnostic Code 5259, a 10 percent rating is awarded 
for symptoms related to the removal of semilunar cartilage.  38 
C.F.R. § 4.71a Diagnostic Code 5259.  When semilunar cartilage is 
dislocated but has not been surgically removed, 
Diagnostic Code 5258 provides for a 20 percent disability rating 
(the only rating available under this Diagnostic Code) when the 
dislocated semilunar cartilage produces frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a Diagnostic Code 5258. 

Disability ratings may also be awarded based on evidence of 
limitation of knee motion.  Diagnostic Code 5261 sets forth the 
rating criteria for limitation of extension of the knee, stating 
that a noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees; a 10 percent rating is warranted 
where extension is limited to 10 degrees; a 20 percent rating is 
warranted where extension is limited to 15 degrees; a 30 percent 
rating is warranted where extension is limited to 20 degrees; and 
a 40 percent rating is warranted where extension is limited to 30 
degrees.

The criteria for a rating based on limitation of flexion of the 
knee are set forth in Diagnostic Code 5260, which provides that a 
noncompensable rating is warranted where flexion of the knee is 
limited to 60 degrees; a 10 percent rating is warranted where 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; and a 30 
percent rating is warranted where flexion is limited to 15 
degrees.

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 percent 
ratings for instability are assigned depending on whether the 
impairment of the knee, involving either recurrent subluxation or 
lateral instability, is slight, moderate, or severe, 
respectively.  See 38 C.F.R. § 4.71a.

Furthermore, the United States Court of Appeals for Veterans 
Claims has emphasized that when assigning a disability rating, it 
is necessary to consider functional loss due to flare-up, 
fatigability, incoordination, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning 
an evaluation for degenerative or traumatic arthritis.  See 
VAOPGCPREC 9-98.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Veteran was afforded a VA examination of his joints in 
September 2004, during which the Veteran reported that he 
experiences pain in his right knee when engaging in recreational 
activities such as jogging and playing basketball; however, he 
reported that his pain has not precluded his participation in 
those activities.  The Veteran also reported experiencing an 
aching sensation in his right knee on prolonged use and that 
climbing and squatting tend to exacerbate his knee pain.  The 
examiner noted that the Veteran did not use any ambulatory 
assistive devices.  On physical examination, the Veteran 
demonstrated right knee range of motion from 0 degrees of 
extension to 100 degrees of flexion, including on repetitive 
range of motion testing, with pain occurring at 100 degrees of 
flexion.  The examiner further noted that the Veteran's knee was 
stable medially, laterally, anteriorly, and posteriorly.

A September 2004 VA treatment record reflects the Veteran's 
report of experiencing right knee pain for the two to three days 
prior to the time of this treatment and that his right knee pain 
had been triggered by his treadmill walking.  On physical 
examination, the Veteran's right knee was mildly swollen and 
tender to palpation, but there was no evidence of any 
instability, and the Veteran demonstrated full range of right 
knee motion.

The Veteran was afforded another VA examination of his joints in 
June 2006, during which he reported that his right knee becomes 
sore occasionally, with increased soreness when walking and 
running, and that he experiences occasional swelling.  On 
physical examination, there was minimal effusion of the right 
knee , but no joint line tenderness or ligamentous instability.  
On range of motion, the Veteran demonstrated 0 degrees of 
extension to 120 degrees of flexion, with non-painful motion but 
slight pain at the endpoint.  The examiner noted that the range 
of motion findings were unchanged on repetitive testing.  X-rays 
of the Veteran's right knee revealed early degenerative changes 
indicative of traumatic arthritis, and the examiner diagnosed the 
Veteran with status post right patellar tendon repair with early 
traumatic arthritis of the right knee.  With regard to functional 
loss, the examiner stated that the Veteran could have additional 
limitation of motion due to pain during a flare-up, but that he 
could not estimate the loss of range of motion without resorting 
to mere speculation.

The Veteran underwent another VA examination of his joints in 
March 2009, the Veteran reported that his symptoms had remained 
essentially unchanged since his 2006 examination, with the 
Veteran still experiencing occasional right knee soreness, with 
increased soreness when walking and running, and occasional 
swelling.  The Veteran did not report any flare-ups of his right 
knee condition.  On physical examination, the Veteran had a range 
of right knee motion from -5 degrees of extension to 110 degrees 
of flexion, with no pain on range of motion testing and no 
additional limitation of motion noted on repetitive testing.  The 
examiner further noted no evidence of ligamentous instability.  
X-rays of the Veteran's right knee were interpreted to reveal 
degenerative changes, and the examiner accordingly diagnosed the 
Veteran with status post remote surgical repair of the right 
patellar tendon rupture and degenerative joint disease.

The Board notes that neither the Veteran nor his representative 
have reported that the Veteran's right knee disability has 
increased in severity since the time of his most recent related 
VA examination. 

After reviewing the evidence of record, the Board finds that the 
Veteran's disability picture is accurately represented by his 
current 10 percent evaluation.  The evidence of record does not 
reflect that the Veteran has symptomatic dislocated semilunar 
cartilage, moderate knee instability, extension limited to 15 
degrees, or flexion limited to 30 degrees, the criteria necessary 
for awarding a 20 percent disability rating.  Rather, the 
evidence of record fails to reflect that the Veteran has any 
compensable limitation of motion or any evidence of knee 
instability.  As such, the objective medical evidence fails to 
support the assignment of a rating in excess of 10 percent.  

The Board has also considered whether an additional rating should 
be given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45, as these provisions 
must be considered in cases involving joints rated on the basis 
of limitation of motion.  See De Luca, 8 Vet. App. at 202.

In the instant case, the Veteran has reported that he experiences 
pain or soreness, with occasional swelling, after prolonged use 
of his right knee, and that his right knee pain is exacerbated by 
squatting or climbing stairs.  However, the Veteran has not 
reported any pain during range of motion testing conducted during 
his VA treatment or VA examinations (only reporting pain at the 
end points of his range of motion), and he has not demonstrated 
any additional limitation of motion on repetitive range of motion 
testing.  Moreover, while VA examiners have reported that it is 
possible that the Veteran could exhibit some decrease in his knee 
range of motion during a flare-up of his right knee disability, 
the examiners stated that they were unable to quantify that 
potential limitation of motion, and the Board notes that during 
several VA examinations, the Veteran reported that he did not 
experience any flare-ups of right knee pain.  Moreover, as noted 
above, the Veteran has not demonstrated any compensable 
limitation of right knee motion nor any right knee instability.  
Thus, given the evidence of record and considering the Veteran's 
complete disability picture, the Board does not find that the 
Veteran should be awarded an increased rating based on evidence 
of functional loss.  

Accordingly, a basis for awarding a compensable rating for the 
Veteran's right knee disability has not been presented, and the 
Veteran's appeal of this issue is therefore denied.

Right Achilles Tendon Rupture Residuals

The Veteran is service-connected for the residuals of an in-
service right Achilles tendon rupture, which was surgically 
repaired in service.  His residual disability has been rated as 
noncompensably disabling throughout the rating period on appeal.

The Veteran's residuals of his right Achilles tendon rupture has 
been rated pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5271, 
which outlines the rating criteria assigned for limitation of 
ankle motion.  Pursuant to this Diagnostic Code, a 10 percent 
rating is assigned based on evidence of moderate limitation of 
motion and a 20 percent is assigned based on evidence of marked 
limitation of motion.  The normal range of motion for the ankle 
is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71 Plate II. 

Other rating criteria addressing ankle impairment require 
findings of ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273, 5274 (2009).

The Veteran was afforded a VA examination of his joints in 
September 2004, during which the Veteran reported that he 
experiences tenderness in his right Achilles tendon when engaging 
in recreational activities such as jogging and playing 
basketball, but that his pain has not precluded his participation 
in those activities.  On physical examination, the examiner noted 
a nodule in the area of the Veteran's Achilles tendon repair, but 
stated that the Veteran did not have any associated muscular 
atrophy in the surrounding muscles.  On range of motion testing, 
the examiner stated that the Veteran had full normal range of 
ankle motion, including on repetitive testing, but that the 
Veteran complained of pain on dorsiflexion.  The examiner further 
stated that the Veteran's ankle was stable both medially and 
laterally.

The Veteran was afforded another VA examination of his joints in 
June 2006, during which he reported that his right ankle was 
basically asymptomatic and that he did not experience any flare-
ups of ankle pain.  On physical examination, the Veteran 
demonstrated 0 to 20 degrees of dorsiflexion and 0 to 45 degrees 
of plantar flexion, with no pain on range of motion testing nor 
decreased range of ankle motion on repetitive testing.

An October 2007 VA examination, which was performed to assess the 
severity of the Veteran's service-connected right ankle scars (an 
issue not presently on appeal), also includes an assessment of 
the Veteran's right ankle disability resulting from his right 
Achilles tendon rupture residuals.  During the examination, the 
Veteran reported that after prolonged driving, his ankle will 
become stiff and sore.  X-rays of the Veteran's right ankle 
revealed no abnormalities other than his surgical fusion of the 
distal tibia and fibula.

The Veteran underwent another VA examination of his joints in 
March 2009, during which he reported that the residuals of his 
right Achilles tendon repair are essentially asymptomatic, and he 
reported no flare-ups of his condition.  On physical examination, 
the Veteran demonstrated 0 to 20 degrees of dorsiflexion and 0 to 
40 degrees of plantar flexion, with no pain on range of motion 
testing nor decreased range of ankle motion on repetitive 
testing.  After reviewing x-rays of the Veteran's ankle, noted to 
reflect the surgical fusion, the examiner diagnosed the Veteran 
with status post remote surgical repair of a right Achilles 
tendon rupture.  

The Board notes that neither the Veteran nor his representative 
have reported that his residuals of his right Achilles tendon 
rupture have increased in severity since the time of his most 
recent related VA examination. 

The evidence of record reflects that the Veteran has demonstrated 
full range of ankle plantar flexion or dorsiflexion, with the 
exception of a finding on the Veteran's March 2009 VA examination 
that the Veteran's plantar flexion was limited by 5 degrees, with 
the Veteran demonstrating plantar flexion from 0 to 40 degrees.  
The Board finds that this limitation of motion cannot be 
characterized as moderate, thereby warranting a compensable 
rating under the rating criteria for limitation of ankle motion.  
Moreover, as there is also no noted evidence of ankylosis, 
malunion, or astragalectomy, an objective basis for awarding a 
compensable disability rating under the applicable rating 
criteria has not been presented.

The Board has also considered whether an additional rating should 
be given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45, as these provisions 
must be considered in cases involving joints rated on the basis 
of limitation of motion. See De Luca, 8 Vet. App. at 202.

The Veteran has largely characterized his residuals of his 
repaired right Achilles tendon rupture as asymptomatic, with the 
exception of his report that his ankle can become sore and stiff 
after long periods of driving or when engaged in prolonged 
recreational physical activities.  While the Veteran complained 
of pain on dorsiflexion during his 2004 VA examination, he has 
not reported any pain on range of motion testing since that time.  
Furthermore, the Veteran has not demonstrated any additional 
limitation of motion after repetitive range of motion testing 
during any of his VA examinations, and the Veteran's only 
limitation of motion, dorsiflexion limited to 40 degrees, can 
only be characterized as a slight limitation of motion.  
Accordingly, given the Veteran's complete disability picture, the 
Board does not find that an increased rating based on functional 
loss is warranted.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating the Veteran's right Achilles 
tendon rupture residuals increased rating claim, including his 
reports of pain when playing sports or prolonged driving. 
Moreover, the Board notes that the Veteran is competent to report 
his ankle symptomatology, see Layno, 6 Vet. App. at 469-71, and 
the Board finds the Veteran's reports to be credible.  However, 
pursuant to the applicable rating criteria for ankle 
disabilities, the medical evidence must reflect certain objective 
findings, such as moderate limitation of ankle motion, ankylosis, 
or malunion, in order to warrant a compensable rating, and no 
such objective findings are of record. 

Accordingly, a basis for awarding a compensable rating for the 
Veteran's right Achilles tendon rupture residuals has not been 
presented, and the Veteran's appeal of this issue is therefore 
denied.

Extraschedular Consideration

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's increased rating claims for hypertensive vascular 
disease, a right knee disability, and residuals of a right 
Achilles tendon rupture.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VAOGCPREC 6-
1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  
Here, the rating criteria reasonably describe the Veteran's 
various disability levels and symptomatology and provide for 
additional or more severe symptoms with regard to each disability 
than are currently shown by the evidence; thus, the Veteran's 
disability pictures are contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
warranted.

Lastly, the Board observes that in 2008, the Veteran submitted an 
application for a total disability rating based on individual 
unemployability due to his service connected disabilities.  This 
was considered and denied in an August 2008 rating action, and 
although the Veteran expressed his disagreement with that action 
in November 2008, he did not perfect an appeal of the claim 
following issuance of a statement of the case in December 2009.  
Accordingly, the Board will not consider the matter.  


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for pseudofolliculitis 
barbae is reopened, and to this extent the Veteran's appeal is 
granted. 

Service connection for pseudofolliculitis barbae is denied.

A rating in excess of 30 percent for hypertensive cardiovascular 
disease for the rating period prior to September 13, 2007 is 
denied.

A rating in excess for 60 percent for hypertensive cardiovascular 
disease for the rating period from September 13, 2007 to March 1, 
2010 is denied.

The reduction of the Veteran's 60 percent rating for hypertensive 
cardiovascular disease, effective March 1, 2010, was proper.

A 30 percent rating for hypertensive cardiovascular disease, 
effective March 1, 2010, is reinstated.

A rating in excess of 10 percent for a right knee disability is 
denied.

A compensable rating for the residuals of the Veteran's repaired 
Achilles tendon rupture is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


